Citation Nr: 1017632	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right knee.

2.  Entitlement to service connection for a left knee injury.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a depressed skull 
fracture, claimed as residuals of a head injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from November 1947 to November 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2003 and December 
2006 by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).

The Veteran's claims were previously before the Board in May 
2008 and remanded at that time for additional evidentiary 
development.  The requested development was completed and the 
Veteran's claims are again before the Board.


FINDINGS OF FACT

1. Although the Veteran sustained a bilateral knee injury in 
service as a result of a slip-and-fall accident, he did not 
have a chronic condition in service, arthritis of the knees 
was not manifest to any degree within one year after service, 
and any current bilateral knee injury is not attributable to 
any event, injury or disease during service.
 
2.  Although the Veteran sustained a back injury in service 
as a result of a slip-and-fall accident, he did not have a 
chronic condition in service, arthritis of the back was not 
manifest to any degree within one year after service, and any 
current back injury is not attributable to any event, injury 
or disease during service.

3.  Resolving all doubt in the Veteran's favor, he was 
exposed to excessive noise during his active military 
service, has complained of problems hearing since his 
discharge from service, and now has diagnosed bilateral 
hearing loss due to noise exposure. 

4.  Although the Veteran sustained a head injury in service 
as a result of a slip-and-fall accident, he did not have a 
chronic condition in service, an organic disease of the 
nervous system was not manifest to any degree within one year 
after service, and any current head injury is not 
attributable to any event, injury or disease during service.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by service, and arthritis of the right knee may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A chronic left knee disability was not incurred in or 
aggravated by service, and arthritis of the left knee may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).

3.  A chronic back disability was not incurred in or 
aggravated by service, and arthritis of the back may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).
  
4.  Resolving all doubt in the Veteran's favor, the criteria 
for entitlement to service connection for hearing loss are 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

5.  A head injury was not incurred in or aggravated by 
service, and an organic disease of the nervous system may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Establishing Service Connection

The Veteran in this case contends that he had numerous 
disabilities that are related to his period of active 
military service, and in particular to an in-service slip-
and-fall accident.  Service connection may be granted for 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection 
for certain disabilities, including arthritis and other 
organic diseases of the nervous system, may be granted on a 
presumptive basis if manifested to a compensable degree 
within one year after separation from service.

The Board also acknowledges that in cases where, as here, the 
Veteran's service treatment records (STRs) have been lost or 
destroyed, the Board has a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned bases 
for its decision as a consequence of the Veteran's missing 
STRs.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

II.  Factual Background and Analysis

The first pertinent post-service evidence of record is dated 
June 1990, over four decades after discharge from active 
service.  A psychological evaluation was conducted by R. 
Meyer, Ph.D.  According to Dr. Meyer, the Veteran took 
psychotropic medication since suffering a "head injury from 
scrap metal" in service.  Dr. Meyer also noted that the 
Veteran experienced mild residual brain damage as well as a 
chronic anxiety state and other physiological problems.  
Subsequent psychiatric treatment records associated with the 
claims file revealed evidence of dysthymia and generalized 
anxiety disorder (GAD).

The Veteran presented to F. McRae, M.D. in February 1992 with 
subjective complaints of a one-month history of left hip and 
buttocks pain radiating to the left thigh and knee.  The 
Veteran's past medical history was significant for a work-
related lumbar strain in 1985.  Although the Veteran missed 
work for five weeks, he reported that he "recovered 
totally."  Magnetic resonance imaging (MRI) of the lumbar 
spine taken in February 1992 showed evidence of a herniated 
disc on the left at L5-S1.  A lumbar spine myelogram taken 
that same month showed evidence of a subtle ventral defect at 
S1 consistent with a herniated disc.  A lateral defect at L4-
5 on the right side was also found.  The Veteran subsequently 
underwent a microdisc excision at L5-S1 on the left.  He 
experienced no complications post-surgically and the final 
diagnosis was herniated disc at L5-S1, left, microdisc 
excision L5-S1, left.   

The Veteran reported subjective symptoms of "severe" right 
knee pain to S. Haas, M.D. in June 1996.  This pain, 
according to the Veteran, was exacerbated by standing.  A 
physical examination of the Veteran's right knee revealed 
swelling, but no diagnosis was rendered at that time.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in connection with the current claim in May 2003.  
The Veteran indicated that he bruised his right knee "quite 
severely" when he fell on the deck aboard a ship during a 
storm.  The Veteran also stated that he sustained a depressed 
skull fracture of the left frontal area in the same incident.  
The Veteran reported no residuals from the skull fracture, 
but stated that he had pain when walking as well as left knee 
pain.  
 
With regard to his back, the Veteran acknowledged rupturing a 
disc in 1991 for which he later required surgery.  The 
Veteran reported morning stiffness and an inability to lift 
heavy objects.  However, he denied a relationship between his 
spine and knee problems.  It was also noted that the Veteran 
worked as a coal miner for a number of years following 
discharge from service.  Following a physical examination, 
the Veteran was diagnosed as having degenerative joint 
disease (DJD) of the right knee with mild loss of function 
and a history of "probably a traumatic arthritis."  The 
examiner also diagnosed the Veteran as having DJD and 
degenerative disc disease (DDD) of the lumbosacral spine, 
status-post surgery with minimal loss of function.  The 
examiner also noted the Veteran's in-service depressed skull 
fracture, but found no evidence of residuals from this 
claimed injury.

The Veteran was also afforded a VA C&P audiological 
examination that same month.  He stated that he served in 
combat for approximately three to four months in Korea.  
Subsequent to discharge from service, the Veteran worked as a 
coal miner for 37 years and admitted to developing an ear 
fungus 30 years ago.  The Veteran denied wearing ear 
protection in service or during post-service recreational 
hunting.  The audiological examination yielded the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
65
80
LEFT
20
15
40
85
105

Speech recognition scores using the Maryland CNC word lists 
were 76 percent in the right ear and 80 percent in the left 
ear.  The examiner diagnosed the Veteran as having normal 
hearing sensitivity dropping to severe noise-induced hearing 
loss in the right ear.  In the left ear, it was noted that 
the Veteran had normal hearing sensitivity dropping to 
profound noise-induced hearing loss.  

The Veteran underwent a computed tomography (CT) scan of his 
head in August 2000 after reporting headaches, dizziness, and 
right-sided numbness.  The results of the CT scan showed no 
acute abnormality.  However, a notation on the radiology 
report identified a "large defect" in the outer table of 
the calvarium over the left parietal region consistent with 
the patient's history of an old trauma.  Magnetic resonance 
imaging (MRI) of the brain was interpreted to show evidence 
of a remote subcortical left parietal infarction.  A 
handwritten notation on the radiology report stated 
"[illegible] depressed skull fx [fracture] 2o [secondary to] 
blunt trauma in knee."  It was noted that the Veteran had a 
history of transient ischemic attacks (TIAs).  A magnetic 
resonance angiography (MRA) administered showed no 
abnormalities.

In November 2000, the Veteran presented to Walker Baptist 
Medical Center after having a fever, headaches, and a slip-
and-fall accident in the shower 48 hours prior to admission.  
The examiner described the Veteran's head trauma as "mild."  
The impression was influenza and recent fall with head 
injury, among other conditions.  A CT scan of the Veteran's 
brain was interpreted to show evidence of mild cortical 
atrophy and a calvarial defect consistent with old trauma.  
No evidence of acute intracranial abnormality was found.     

The Veteran presented for private medical treatment in June 
2003 for a variety of ailments.  The Veteran's past medical 
history was noteworthy for closed head trauma and a lumbar 
laminectomy.

The Veteran underwent another VA C&P examination in September 
2009.  With regard to his knees, the Veteran indicated that 
he injured both knees in service after falling down on a 
steel deck.  The Veteran indicated that he recovered within 
one week and he denied any additional in-service or post-
service knee injuries.  The Veteran subsequently reported 
chronic knee pain beginning in 2004.  It was noted that the 
Veteran worked after discharge from service as a coal miner.  
The Veteran indicated that he injured his back in the same 
in-service incident described immediately above.  However, he 
recovered within one week and denied any additional in-
service back injuries.  The Veteran acknowledged that he 
sustained a severe back injury in 1985 while working in the 
coal mine.  According to the Veteran, his symptoms got 
progressively worse over the intervening years and required 
surgery in 1992.  The Veteran also indicated that he injured 
his head in the same in-service incident described 
immediately above.  However, the Veteran stated that he 
returned to active duty within one week and had no further 
head injuries or trauma in service or following discharge 
from service.  The Veteran did, however, report daily 
headaches in the 1990s.  It was noted that the Veteran was 
diagnosed as having sleep apnea around that same time for 
which he was prescribed a continuous positive airway pressure 
(CPAP) machine, which helped his headaches.  Following a 
physical examination, the impression was bilateral knee 
osteoarthritis, lumbar spine DDD with surgical repair, 
depressed skull fracture, and tension headaches.  

The examiner opined that it was "less likely than not" that 
the Veteran's currently diagnosed bilateral knee, back, and 
head conditions were caused by or the result of the Veteran's 
in-service trauma.  Specifically, the examiner stated:

The nature of the injury that he had to 
the knees does not predispose to knee 
arthritis 50 years later.  He did not 
have any fracture or ligament damage per 
his own report or per any documentation.  
In fact, it was only in the past 10 years 
that the arthritis was diagnosed.  Also 
he was a coal miner for 30+ years after 
the service.  The arthritis seen is due 
to age and also degeneration from his 
post service occupation.

His low back injury did not predispose 
him to DDD of his lumbar spine.  Of note 
there was no fracture at that time.  Also 
of note, there is clear documentation in 
the C file that he suffered significant 
back injury in 1985 while being a coal 
miner, and it was from this point that 
his back pain progressed to get the 
surgery that he needed in the 1990s.

His current neurologic condition is 
tension headaches.  Headaches due to 
traumatic brain injury or head trauma 
start immediately after the event and 
continue on a chronic basis since the 
event.  Per his own report, he recovered 
from the initial head injury within a few 
weeks.  It was not until 40 years later 
that the headaches started.  Also in the 
C file it seems that the headaches 
started at the same time as the diagnosis 
of sleep apnea was made.  One of the main 
symptoms from sleep apnea is headache.  

The Veteran was subsequently afforded a VA C&P audiological 
examination in December 2009.  At the time of the 
examination, the Veteran reported decreased auditory acuity 
since discharge from service.  Additionally, it was noted 
that the Veteran worked as one of the "Sea Bees" in 
service.  The Veteran reported having an in-service 
concussion and post-service occupational (as a coal miner) 
and recreational (as a hunter) noise exposure.  He admitted 
using ear protection as a coal miner when it "did become 
available," but he denied wearing ear protection while 
hunting.  The audiological examination yielded the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
65
80
LEFT
25
20
40
80
105

Speech recognition scores using the Maryland CNC word lists 
were 68 percent in the right ear and 72 percent in the left 
ear.  The examiner diagnosed the Veteran as having severe 
high-frequency hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear which was 
found to be worse at high frequencies.  The examiner further 
noted:

Today's hearing test was in good 
agreement with the test results obtained 
in this office in 2003.  Since the 
veteran had extensive noise exposure in 
the coal mines, this examiner would have 
to resort to mere speculation to 
determine the cause of his present 
hearing loss and tinnitus.    

A.  Knees, Back, and Head Injury

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection 
for a bilateral knee, back, or head injury.  As noted above, 
the Veteran alleged that he sustained bilateral knee and back 
injuries as well as a fractured skull as a result of a slip-
and-fall accident in service.  The Board notes that whether, 
or not, the veteran had combat service in Korea, need not be 
resolved.  The Board finds that the Veteran's reports of a 
slip-and-fall accident in service involving his knees and 
head are credible.  With respect to the knees and his back, 
he reports that he has had problems since his fall.  However, 
with respect to the head injury, he specifically reported 
that he did not have residuals of the head injury until the 
late 1990s when he started to have daily morning headaches.  
See September 2009 VA examination report.  Accordingly, he 
did not have chronic residuals of a head injury in service.  
Moreover, there is no evidence of either arthritis or an 
organic disease of the nervous system within one year after 
discharge from service.   

On the contrary, the first pertinent post-service evidence 
of record is dated June 1990, over four decades after 
discharge from active service.  In this regard, the United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as 
part of the analysis of a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, 
the lapse of over four decades between service and the 
first evidence of pertinent disability is evidence against 
the Veteran's claims.

Furthermore, although the Veteran has currently diagnosed 
bilateral knee, back, and head injuries, including bilateral 
knee osteoarthritis, lumbar spine DDD and DJD, mild cortical 
atrophy and calvarial defect, a "large defect" in the outer 
table of the calvarium over the left parietal region, and 
tension headaches, there is no evidence of record, other than 
the Veteran's statements, linking these disabilities to the 
Veteran's period of active service, to include the in-service 
slip-and-fall accident.  In fact, the most recent September 
2009 VA C&P examination report specifically refuted this 
contention when it found it "less likely than not" that the 
Veteran's currently diagnosed bilateral knee, back, and head 
conditions were caused by or the result of the Veteran's in-
service trauma.  Rather, the VA C&P examiner attributed these 
disabilities to (1) age; (2) the Veteran's long-standing 
post-service employment as a coal miner and intercurrent back 
injuries sustained on that job; and/or (3) non-service-
connected sleep apnea.  The Board finds this examination 
report to be highly probative evidence on the issue of 
service connection, particularly where, as here, the examiner 
provided a rationale and relied on professional training and 
expertise as well as a review of the Veteran's claims file 
before reaching these conclusions.

The Veteran has submitted lay statements during the pendency 
of this claim expressing the opinion that his currently 
diagnosed bilateral knee, back, and head injuries are related 
to service, and in particular, to the in-service slip-and-
fall accident.  The Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms such as 
decreased mobility and pain, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of the current bilateral knee, back, or headaches disability, 
which were first shown many years after service and their 
relationship to service, if any.  

Even assuming that the Veteran is competent to offer an 
opinion as to the cause of the currently diagnosed bilateral 
knee, back, and headaches/head injury residuals and their 
relationship to service, the Board finds that any such 
statements made by the Veteran in this regard are entitled to 
limited probative value since he lacks any medical training.  
See 38 C.F.R. § 3.159(a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the 
Veteran's lay statements are outweighed by the September 2009 
VA examiner's opinion as the opinion was based on a physical 
examination and interview of the Veteran and included a 
rationale for the opinion.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  As noted above, the Board 
concedes that the Veteran sustained bilateral knee, back, and 
head injuries in service as a result of a slip-and-fall 
accident.  However, with respect to the headaches, the 
Veteran reported that he did not experience those until the 
late 1990s, accordingly, continuity of symptomatology since 
discharge from service is not shown.  With respect to the 
knees and the back, the first evidence of treatment for 
symptoms is not until 1990, many years after service.  This 
is evidence which weighs against the Veteran's reports of 
continuity of symptomatology since service.  Moreover, the 
examiner attributed the current disabilities to the Veteran's 
age and post-service occupation.  Accordingly, the more 
probative medical evidence did not link the current 
disabilities of the knees and back to the injury in service 
and the continuing problems the Veteran says he has had since 
service.  Consequently, the Board finds that the Veteran 
failed to establish continuity of symptomatology in this 
case.  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing diagnosed bilateral knee, back, and head injuries, 
but the preponderance of the evidence is against finding that 
there is a nexus between these conditions, which first 
manifested many years after discharge from service, to the 
Veteran's period of active service.  Accordingly, the Board 
concludes that service connection for these disabilities must 
be denied. 

B.  Bilateral Hearing Loss 

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Under 38 C.F.R. § 3.385 (2009), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

Resolving all doubt in the Veteran's favor, the Board finds 
that service connection for bilateral hearing loss is 
warranted in this case.  In light of the fact that the 
Veteran was attached to the "Sea Bees" and worked as an 
engineer in service, the Board concedes that the Veteran was 
exposed to excessive noise in service.  
He also reported having decreased hearing acuity since 
discharge from service.  The Board finds credible his reports 
of problems hearing since service and the Veteran is 
currently diagnosed with hearing loss that is due to noise 
exposure.  The VA examiner stated that an opinion could not 
be provided as to whether the condition is related to service 
without resorting to speculation as the Veteran also had 
post-service noise exposure.  However, the examiner did not 
consider the Veteran's reports of problems hearing since 
discharge from service.  Accordingly, the Board finds that 
the evidence is in equipoise and therefore service connection 
for bilateral hearing loss is granted.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify was satisfied by way of letters dated 
May, July, and November 2003 that fully addressed the notice 
elements and was sent prior to the initial AOJ decisions in 
these matters.  The letters informed the Veteran of what 
evidence was required to substantiate the service connection 
claims on a direct and presumptive basis, and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Veteran was also provided with notice, in March 2006, of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.  
The Veteran's claim was subsequently readjudicated following 
this notice by way of a supplemental statement of the case 
(SSOC) issued in November 2009.

With regard to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board is granting 
in full the benefits sought on appeal.  Thus, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's STRs were unavailable in this case, and the RO 
informed the Veteran in July 2003 that efforts to obtain 
these records were unsuccessful.  In addition, the Veteran 
was advised at that time of the additional kinds of records 
which could be used to substantiate his service connection 
claims.  

Moreover, as discussed above, the Board has determined that 
the Veteran's statements concerning the occurrence of the 
claimed in-service bilateral knee, back, and head injuries to 
be credible.  Post-service treatment records were also 
obtained.  He was afforded VA examinations in connection with 
the claims currently on appeal.  The examinations are 
adequate and substantially comply with the Board's remand 
orders as they take into consideration the history of the 
conditions, as a physical examination was provided and as 
opinions with rationale were provided.  Accordingly, the 
Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for traumatic arthritis of the right knee 
is denied.

Service connection for a left knee injury is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for bilateral hearing loss is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Service connection for a depressed skull fracture, claimed as 
residuals of a head injury, is denied. 


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


